Citation Nr: 1452912	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In June 2012 the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

Subsequent to the hearing, the Veteran submitted additional evidence from a private audiologist, and he has waived agency of original jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304 (2014).  Therefore, the Board may consider this evidence in its decision.


FINDINGS OF FACT

1. Resolving all doubt in the Veterans favor, bilateral hearing loss is a result of noise exposure in service.

2. Resolving all reasonable doubt in the Veteran's favor, tinnitus is a result of the Veteran's military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.385 (2014).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Veterans claims. Therefore, no discussion of VAs duty to notify or assist is necessary. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent". However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Veteran reports hearing loss and tinnitus from noise exposure while working on the flight line in service.  While specific incidents of noise exposure are not documented in his service treatment records, the Veteran is competent to speak to the incident having occurred. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board finds that the Veteran suffered hazardous noise exposure in military service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VAs definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

At the October 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
40
LEFT
15
10
10
10
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed as having sensorineural hearing loss in both ears.  Therefore, the Board finds that the contemporary medical evidence demonstrates a current bilateral hearing loss as defined by 38 C.F.R. § 3.385.  Further, tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence. See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent to describe his tinnitus symptomatology, and such subjective complaints have been documented by the medical evidence of record.  As a result, the Board finds that the Veteran has a current diagnosis of tinnitus. 

With regard to a relationship between the Veteran's hearing disabilities and his military service, there are conflicting medical opinions of record.  The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).

The October 2010 VA examiner stated the Veteran's bilateral hearing loss is not caused by or a result of military service.  The rationale for this opinion, as provided in March 2011, was taken from an Institute of Medicine (IOM) report which indicated that studies had shown sufficiently that the most pronounced effects of a given noise exposure on pure tone thresholds are measurable immediately following the exposure, with the length of recovery, related to the level, duration, and type of noise exposure and that most recovery to stable hearing thresholds occurs within 30 days.  The examiner also cited the IOM report as saying that the onset of noise-induced hearing loss due to earlier noise exposure is extremely unlikely.  Therefore, the examiner concluded that, with normal hearing on discharge, there is no evidence of hearing damage due to military noise exposure and any worsening of hearing form the time of discharge to the present time is due to noise exposure during that time.  As for the tinnitus, in October 2010, the examiner opined that the Veteran's tinnitus was related to the hearing loss, but also not due to military service.  

While the examiner cites to the IOM report, the opinion ultimately relies on the Veteran's normal hearing at separation, which is insufficient.  Hensley, 5 Vet. App. at 159; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and medically sound reasoning for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

The Veteran's private audiologist opined that it is at least as likely as not that the Veteran's military service contributed to his hearing loss.  Her rationale for this opinion was that, while the Veteran's hearing at 4000 Hz is impaired currently but normal in service, there is also literature to support the fact that significant exposure to excessive noise could damage the underlying structures of the ear, particularly neurologically, that may not show up at the time in threshold data, but might result in hearing disability later.      

The private audiologist did not indicate review of the claims file, but the Board finds that this fact alone does not render that examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The audiologist indicated that she reviewed the Veteran's service separation audiological findings, and the Board notes that her knowledge of the Veteran's in-service noise exposure is consistent with the Veteran's reported noise exposure in the claims file.  Therefore, the Board finds that the lack of claims file review does not render the private opinion inadequate for rating purposes. 

In light of the above discussion, the Board determines that the evidence in favor of and against the Veteran's claims is in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Thus, when resolving all doubt in the Veterans favor, the Board finds that there is a causal relationship between the Veterans military service and his current bilateral hearing loss and tinnitus.  Accordingly, service connection for bilateral hearing loss and tinnitus is granted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


